


110 HR 2381 : Upper Mississippi River Basin Protection

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2381
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 11, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To promote Department of the Interior
		  efforts to provide a scientific basis for the management of sediment and
		  nutrient loss in the Upper Mississippi River Basin, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Upper Mississippi River Basin Protection
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Reliance on sound
				science.
					Title I—Sediment and nutrient monitoring
				network
					Sec. 101. Establishment of monitoring
				network.
					Sec. 102. Data collection and storage
				responsibilities.
					Sec. 103. Relationship to existing
				sediment and nutrient monitoring.
					Sec. 104. Collaboration with other public
				and private monitoring efforts.
					Sec. 105. Reporting
				requirements.
					Sec. 106. National Research Council
				assessment.
					Title II—Computer modeling and
				research
					Sec. 201. Computer modeling and research
				of sediment and nutrient sources.
					Sec. 202. Use of electronic means to
				distribute information.
					Sec. 203. Reporting
				requirements.
					Title III—Authorization of appropriations
				and related matters
					Sec. 301. Authorization of
				appropriations.
					Sec. 302. Cost-sharing
				requirements.
				
			2.DefinitionsIn this Act:
			(1)The terms
			 Upper Mississippi River Basin and Basin mean the
			 watershed portion of the Upper Mississippi River and Illinois River basins,
			 from Cairo, Illinois, to the headwaters of the Mississippi River, in the States
			 of Minnesota, Wisconsin, Illinois, Iowa, and Missouri. The designation includes
			 the Kaskaskia watershed along the Illinois River and the Meramec watershed
			 along the Missouri River.
			(2)The terms
			 Upper Mississippi River Stewardship Initiative and
			 Initiative mean the activities authorized or required by this Act
			 to monitor nutrient and sediment loss in the Upper Mississippi River
			 Basin.
			(3)The term
			 sound science refers to the use of accepted and documented
			 scientific methods to identify and quantify the sources, transport, and fate of
			 nutrients and sediment and to quantify the effect of various treatment methods
			 or conservation measures on nutrient and sediment loss. Sound science requires
			 the use of documented protocols for data collection and data analysis, and peer
			 review of the data, results, and findings.
			3.Reliance on sound
			 scienceIt is the policy of
			 Congress that Federal investments in the Upper Mississippi River Basin must be
			 guided by sound science.
		ISediment and
			 nutrient monitoring network
			101.Establishment
			 of monitoring network
				(a)EstablishmentAs
			 part of the Upper Mississippi River Stewardship Initiative, the Secretary of
			 the Interior shall establish a sediment and nutrient monitoring network for the
			 Upper Mississippi River Basin for the purposes of—
					(1)identifying and
			 evaluating significant sources of sediment and nutrients in the Upper
			 Mississippi River Basin;
					(2)quantifying the
			 processes affecting mobilization, transport, and fate of those sediments and
			 nutrients on land and in water;
					(3)quantifying the
			 transport of those sediments and nutrients to and through the Upper Mississippi
			 River Basin;
					(4)recording changes to
			 sediment and nutrient loss over time;
					(5)providing
			 coordinated data to be used in computer modeling of the Basin, pursuant to
			 section 201; and
					(6)identifying major
			 sources of sediment and nutrients within the Basin for the purpose of targeting
			 resources to reduce sediment and nutrient loss.
					(b)Role of United
			 States Geological SurveyThe Secretary of the Interior shall
			 carry out this title acting through the office of the Director of the United
			 States Geological Survey.
				102.Data collection
			 and storage responsibilities
				(a)Guidelines for
			 data collection and storageThe Secretary of the Interior shall
			 establish guidelines for the effective design of data collection activities
			 regarding sediment and nutrient monitoring, for the use of suitable and
			 consistent methods for data collection, and for consistent reporting, data
			 storage, and archiving practices.
				(b)Release of
			 dataData resulting from sediment and nutrient monitoring in the
			 Upper Mississippi River Basin shall be released to the public using generic
			 station identifiers and hydrologic unit codes. In the case of a monitoring
			 station located on private lands, information regarding the location of the
			 station shall not be disseminated without the landowner’s permission.
				(c)Protection of
			 privacyData resulting from sediment and nutrient monitoring in
			 the Upper Mississippi River Basin is not subject to the mandatory disclosure
			 provisions of section 552 of title 5, United States Code, but may be released
			 only as provided in subsection (b).
				103.Relationship to
			 existing sediment and nutrient monitoring
				(a)InventoryTo
			 the maximum extent practicable, the Secretary of the Interior shall inventory
			 the sediment and nutrient monitoring efforts, in existence as of the date of
			 the enactment of this Act, of Federal, State, local, and nongovernmental
			 entities for the purpose of creating a baseline understanding of overlap, data
			 gaps and redundancies.
				(b)IntegrationOn
			 the basis of the inventory, the Secretary of the Interior shall integrate the
			 existing sediment and nutrient monitoring efforts, to the maximum extent
			 practicable, into the sediment and nutrient monitoring network required by
			 section 101.
				(c)Consultation and
			 use of existing dataIn carrying out this section, the Secretary
			 of the Interior shall make maximum use of data in existence as of the date of
			 the enactment of this Act and of ongoing programs and efforts of Federal,
			 State, tribal, local, and nongovernmental entities in developing the sediment
			 and nutrient monitoring network required by section 101.
				(d)Coordination
			 with Long-Term estuary assessment projectThe Secretary of the
			 Interior shall carry out this section in coordination with the long-term
			 estuary assessment project authorized by section 902 of the Estuaries and Clean
			 Waters Act of 2000 (Public Law 106–457; 33 U.S.C. 2901 note).
				104.Collaboration
			 with other public and private monitoring effortsTo establish the sediment and nutrient
			 monitoring network, the Secretary of the Interior shall collaborate, to the
			 maximum extent practicable, with other Federal, State, tribal, local and
			 private sediment and nutrient monitoring programs that meet guidelines
			 prescribed under section 102(a), as determined by the Secretary.
			105.Reporting
			 requirementsThe Secretary of
			 the Interior shall report to Congress not later than 180 days after the date of
			 the enactment of this Act on the development of the sediment and nutrient
			 monitoring network.
			106.National Research
			 Council assessmentThe
			 National Research Council of the National Academy of Sciences shall conduct a
			 comprehensive water resources assessment of the Upper Mississippi River
			 Basin.
			IIComputer modeling
			 and research
			201.Computer
			 modeling and research of sediment and nutrient sources
				(a)Modeling program
			 requiredAs part of the Upper Mississippi River Stewardship
			 Initiative, the Director of the United States Geological Survey shall establish
			 a modeling program to identify significant sources of sediment and nutrients in
			 the Upper Mississippi River Basin.
				(b)RoleComputer
			 modeling shall be used to identify subwatersheds which are significant sources
			 of sediment and nutrient loss and shall be made available for the purposes of
			 targeting public and private sediment and nutrient reduction efforts.
				(c)ComponentsSediment
			 and nutrient models for the Upper Mississippi River Basin shall include the
			 following:
					(1)Models to relate
			 nutrient loss to landscape, land use, and land management practices.
					(2)Models to relate
			 sediment loss to landscape, land use, and land management practices.
					(3)Models to define
			 river channel nutrient transformation processes.
					(d)Collection of
			 ancillary informationAncillary information shall be collected in
			 a GIS format to support modeling and management use of modeling results,
			 including the following:
					(1)Land use
			 data.
					(2)Soils data.
					(3)Elevation
			 data.
					(4)Information on
			 sediment and nutrient reduction improvement actions.
					(5)Remotely sense
			 data.
					202.Use of
			 electronic means to distribute informationNot later than 90 days after the date of the
			 enactment of this Act, the Director of the United States Geological Survey
			 shall establish a system that uses the telecommunications medium known as the
			 Internet to provide information regarding the following:
				(1)Public and private
			 programs designed to reduce sediment and nutrient loss in the Upper Mississippi
			 River Basin.
				(2)Information on
			 sediment and nutrient levels in the Upper Mississippi River and its
			 tributaries.
				(3)Successful
			 sediment and nutrient reduction projects.
				203.Reporting
			 requirements
				(a)Monitoring
			 activitiesCommencing one year after the date of the enactment of
			 this Act, the Director of the United States Geological Survey shall provide to
			 Congress and make available to the public an annual report regarding monitoring
			 activities conducted in the Upper Mississippi River Basin.
				(b)Modeling
			 activitiesEvery three years, the Director of the United States
			 Geological Survey shall provide to Congress and make available to the public a
			 progress report regarding modeling activities.
				IIIAuthorization of
			 appropriations and related matters
			301.Authorization of
			 appropriations
				(a)United States
			 Geological Survey activitiesThere is authorized to be
			 appropriated to the United States Geological Survey $6,250,000 each fiscal year
			 to carry out this Act (other than section 106). Of the amounts appropriated for
			 a fiscal year pursuant to this authorization of appropriations, one-third shall
			 be made available for the United States Geological Survey Cooperative Water
			 Program and the remainder shall be made available for the United States
			 Geological Survey Hydrologic Networks and Analysis Program.
				(b)Water resource
			 and water quality management assessmentThere is authorized to be
			 appropriated $650,000 to allow the National Research Council to perform the
			 assessment required by section 106.
				302.Cost-sharing
			 requirementsFunds made
			 available for the United States Geological Survey Cooperative Water Program
			 under section 301(a) shall be subject to the same cost sharing requirements as
			 specified in the last proviso under the heading “United States
			 Geological Survey-surveys, investigations, and research” of
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2006 (Public Law 109–54; 119 Stat. 510; 43 U.S.C.
			 50).
			
	
		
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
